Name: 2007/1/EC: Council Decision of 1 January 2007 appointing Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-01-08; 2007-01-04

 4.1.2007 EN Official Journal of the European Union L 1/4 COUNCIL DECISION of 1 January 2007 appointing Members of the Commission of the European Communities (2007/1/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act concerning the conditions of accession to the European Union of the Republic of Bulgaria and of Romania and the adjustments to the Treaties on which the European Union is founded, and in particular Article 45 thereof, Having regard to the Opinions of the European Parliament, By common accord with the President of the Commission, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed Members of the Commission for the period from 1 January 2007 to 31 October 2009: Ms Meglena KUNEVA Mr Leonard ORBAN. Article 2 This Decision shall take effect on 1 January 2007. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 January 2007. For the Council The President F.-W. STEINMEIER